           Case 5:19-cv-00074-FB Document 76 Filed 03/01/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS,
                                                      Civil Action
 and                                                  Case No. 5:19-cv-00074-FB

 NATIONAL LEAGUE OF UNITED LATIN                      CLASS ACTION
 AMERICAN CITIZENS,

 and

 JULIE HILBERG, individually and on behalf of
 others similarly situated,

                 Plaintiffs,

 v.

 DAVID WHITLEY, in his official capacity as
 Secretary of State for the State of Texas,

 and

 KEN PAXTON, in his official capacity as
 Attorney General for the State of Texas,


                 Defendants.



            LULAC PLANTIFFS’ RESPONSE TO DEFENDANTS’ ADVISORY

       LULAC Plaintiffs write in response to the advisory filed by Defendants on February 28,

2019 (ECF No. 74). The LULAC Plaintiffs continue to dispute Defendants’ contention that the

Secretary of State has no statutory authority to direct county election officials in the conduct of

their duties. The Secretary of State is the chief elections officer in the state and is required under

both federal and state law to ensure uniformity in the implementation of “list maintenance”
           Case 5:19-cv-00074-FB Document 76 Filed 03/01/19 Page 2 of 5



procedures such as the one at issue in this action. 52 U.S.C § 20507(b)(1) (“Any State program

or activity to . . . ensur[e] the maintenance of an accurate and current voter registration roll . . .

shall be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965”);

Tex. Elec. Code § 31.003 (“The secretary of state shall obtain and maintain uniformity in the

application, operation, and interpretation of this code and of the election laws outside of this

code.”). As such, the Secretary is authorized to take “appropriate action to protect the voting

rights of the citizens of this state from abuse by the authorities administering the state’s electoral

processes” including by ordering corrective action, id. § 31.005 and by issuing “written

directives” to “appropriate state and local authorities having duties in the administration” of

election laws, id. § 31.003.

        Nonetheless, to the extent the Secretary seeks assurances from this Court that its

proposed advisory complies with the Orders issued at ECF No. 61 and ECF No. 64, LULAC

Plaintiffs have no objection to proposed language advising county election officials that they

may remove voters from the rolls who are excused or disqualified from jury service because of

non-citizen status, or who request to be removed from the rolls because of their lack of

citizenship.

        LULAC Plaintiffs request, however, that two clarifications be made regarding the

proposed language for the Secretary of State’s advisory. First, because the thirty-day clock may

have already run for voters who were sent NCEs pursuant to this list, LULAC Plaintiffs ask that

the counties be directed to reinstate any voter who has already been removed from the

registration rolls because of failure to respond to an NCE sent pursuant to Advisory 2019-02.

The Court entered its Order prior to the thirty-day clock running for any voter sent an NCE, but

the Secretary’s delay in implementing the Order means that some voters may have already been
            Case 5:19-cv-00074-FB Document 76 Filed 03/01/19 Page 3 of 5



removed in the interim. Second, LULAC Plaintiffs ask that the Secretary clarify that while

county officials may remove voters from the rolls if they so request, they may not ask or require

a voter to provide any information or documentation regarding their citizenship status simply

because the voter “initiates contact” with the administrator to seek clarification about their voter

registration status or their status on the list referred to by Advisory 2019-02.

         Finally, LULAC Plaintiffs urge that if there is any clarification issued by the Court, it be

such that it does not constitute an affirmative judicial endorsement of the proposed new advisory

itself. Defendant Whitley closes his advisory to the Court with this sentence (with the emphasis

added): “If the Court agrees that Exhibit A complies with its injunction, Secretary Whitley is

prepared to promptly send the Election Advisory to the counties.” Significant portions of the

draft Election Advisory misrepresent this Court’s Orders. For example, the draft advisory states

in the second paragraph that this Court “acknowledged” that the process was “performed in good

faith to carry out statutory list maintenance duties.” But that is not what the Court said. Instead, it

said that the Secretary of State’s Office made a “good faith effort to transition from a passive

process” to an active one. ECF No. 61 at *1. (emphasis added). The Court did not state that the

process was “performed” in good faith*or that it was required by statute. It may be that the Court

cannot, or chooses not, to dictate the precise words of an advisory to be sent out the SOS. By the

same token, the SOS should not implicitly put words into the Court’s mouth by suggesting that

an Advisory it is sending out has been blessed, word-for-word, by the Court.


*
  As an example, the Secretary of State’s Office appears to have disregarded the Texas Department of Public
Safety’s clear warning early in the process that DPS was not the right place for the SOS to go for current and
accurate citizenship data. ““My boss wanted to call them to confirm what they needed. So we had a phone call, and
my boss spoke to SOS. And they wanted us to confirm citizenship on records that we send them. My boss told them
that DPS is not an authorizing agency to confirm citizenship. We do collect citizenship information at the time of the
transaction, but that may not be current because when you come in for the driver's license, you get a driver's license
for six years, right? We may not have the current citizenship information. And my boss asked SOS that they should -
- I mean, she suggested they should go directly to DHS if they want current citizenship information.” Test. of G.
Vasan, DPS Staff, Tr. of Feb. 19, 2019, at 210-11 (emphasis added).
        Case 5:19-cv-00074-FB Document 76 Filed 03/01/19 Page 4 of 5




Dated: March 1, 2019                              Respectfully submitted,

Danielle M. Lang*                                 /s/ Luis Roberto Vera, Jr.
Mark P. Gaber*                                    Luis Roberto Vera, Jr.
Molly E. Danahy*†                                 LULAC National General Counsel
      † Admitted in NY only, DC Bar Application   Law Offices of Luis Roberto Vera, Jr. &
      Pending. Supervised by Mark Gaber, a         Associates
      member of the DC Bar.
                                                  1325 Riverview Towers
Campaign Legal Center
                                                  111 Soledad
1411 K Street NW, Suite 1400
                                                  San Antonio, TX 78205-2260
Washington, DC 20005
                                                  Telephone: (210) 225-3300
Telephone: (202) 736-2200
                                                  lrvlaw@sbcglobal.net
Facsimile: (202) 736-2222
dlang@campaignlegal.org
                                                  Chad W. Dunn
mgaber@campaignlegal.org
                                                  State Bar No. 24036507
mdanahy@campaignlegal.org
                                                  K. Scott Brazil
*admitted pro hac vice
                                                  State Bar No. 02934050
                                                  Brazil & Dunn
Renea Hicks
                                                  3303 Northland Drive, Suite 205
State Bar No. 09580400
                                                  Austin, TX 78731
Law Office of Max Renea Hicks
                                                  Telephone: (512) 717-9822
P.O. Box 303187
                                                  Facsimile: (512) 515-9355
Austin, TX 78703
                                                  chad@brazilanddunn.com
Telephone: (512) 480-8231
rhicks@renea-hicks.com

David Richards
State Bar No. 16846000
Richards, Rodriguez & Skeith LLP
816 Congress Avenue, Suite 1200
Austin, TX 78701
Telephone: (512) 476-0005
Facsimile: (512) 476-1513

                                      Counsel for Plaintiffs
         Case 5:19-cv-00074-FB Document 76 Filed 03/01/19 Page 5 of 5



                              CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing was served on March 1, 2019 on all counsel of record

via the Court’s CM/ECF system.



                                                   /s/ Luis Roberto Vera, Jr.
                                                   Luis Roberto Vera, Jr.
